 

LOCK-UP AGREEMENT

 

October ___, 2018

 

Ladies and Gentlemen:

 

The undersigned irrevocably agrees with Vitality Biopharma, Inc., a Nevada
corporation (the “Company”), that, from the date hereof (the “Commencement
Date”) until [October ___, 2021] (such period, the “Restriction Period”), the
undersigned will not offer, sell, contract to sell, hypothecate, pledge or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any Affiliate of the undersigned or any person
in privity with the undersigned or any Affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Exchange Act
with respect to, any shares of common stock, par value $0.001 per share (“Common
Stock”), of the Company or any debt, preferred stock, right, option, warrant or
other instrument or security of the Company or any subsidiary that is at any
time convertible into or exercisable or exchangeable for Common Stock that were
acquired by the undersigned under the terms of the Share Exchange Agreement by
and among the Company and the shareholders party thereto, that are beneficially
owned, held or hereafter acquired by the undersigned (the “Securities”).
Beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended. In order to enforce this covenant,
the Company shall impose irrevocable stop-transfer instructions preventing the
transfer agent of the Company from effecting any actions in violation of this
Agreement.

 

Notwithstanding the foregoing, starting on October ___, 2019 and on each annual
anniversary of that date during the Restriction Period, the undersigned shall
gain the right to sell up to 1/3 (33.333%) of the shares of Common Stock held by
the undersigned, subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the Commencement Date, an amount that will accumulate so
that the undersigned shall have the right to sell all (100%) of the Common Stock
held by the undersigned on October ____, 2021.

 

If the undersigned has executed an employment or consulting agreement with the
Company or any Affiliate of the Company and such employment or consulting
agreement is terminated at any time during the Restriction Period, the
undersigned agrees to submit for cancellation all Common Stock subject to this
Agreement that has not been released on the date of such termination.

 

“Affiliate” means any person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person, as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended.

 

The undersigned acknowledges that the Company shall be entitled to specific
performance of the undersigned’s obligations hereunder. The undersigned hereby
represents that the undersigned has the power and authority to execute, deliver
and perform this Agreement and that the undersigned has received adequate
consideration therefor.

 

 

 

 

This Agreement may not be amended or otherwise modified in any respect without
the written consent of each of the Company and the undersigned. This Agreement
shall be construed and enforced in accordance with the laws of the State of
Nevada without regard to the principles of conflict of laws. The undersigned
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the District of Nevada and the courts of the State of
Nevada, for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement, and hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that (i) it is not personally subject
to the jurisdiction of such court, (ii) the suit, action or proceeding is
brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to it at the address in the
Company’s records and agrees that such service shall constitute good and
sufficient service of process and notice thereof. The undersigned hereby waives
any right to a trial by jury. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.

 

By its signature below, the Company hereby acknowledges and agrees that,
reflecting this Agreement, it will provide stop-transfer instructions preventing
the transfer agent of the Company from effecting any actions in violation of
this Lock-Up Agreement. This Agreement shall be binding on successors and
assigns of the undersigned with respect to the Securities.

 

*** SIGNATURE PAGE FOLLOWS***

 

 2 

 

 

This Agreement may be executed in two or more counterparts, all of which when
taken together may be considered one and the same agreement.

 

    Name of Shareholder           Signature of Shareholder or Authorized
Signatory of Shareholder           Name of Authorized Signatory of Shareholder  

 

Address for Notice:                  

 

Facsimile Number:    

 

    Number of shares of Common Stock  

 

  Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Agreement.

 

VITALITY BIOPHARMA, INC.         By:     Name: Robert Brooke   Title: CEO  

 

 3 

 

 

